Citation Nr: 0808674	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-24 692	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.  

2.	Entitlement to service connection for right ear hearing 
loss.  

3.	Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1966 to April 1968.  
The veteran also served with the Army National Guard.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.      

The issue of increased rating for bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran does not have hearing loss in his right ear 
according to VA regulation.  

2.	The veteran's hearing loss in his left ear is not related 
to service.  


CONCLUSIONS OF LAW

1.	The veteran does not have a hearing loss in the right ear 
which was incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).  

2.	Hearing loss in the left ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
right and left ear hearing loss disorders.  In the interest 
of clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in February 2005.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the elements 
comprising his claims and of the evidence needed to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And in the February 2005 letter, VA provided 
notification to the veteran prior to the initial adjudication 
of his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits.  
See Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claims.  No increased rating or 
effective date will be assigned here therefore.  As such, the 
incomplete notice is harmless error.  

VA has satisfied VCAA notification requirements in this 
matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with a 
compensation medical examination.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  


II.  The Merits of the Claims for Service Connection

The veteran claims that service caused him to incur bilateral 
hearing loss.  In the May 2005 rating decision on appeal, the 
RO denied his claims.  The veteran appeals this issue.  For 
the reasons set forth below, the Board disagrees with the 
veteran's appeal.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain 
conditions, such as hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In assessing the veteran's service connection claim for 
hearing loss , the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2007).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

A May 2005 VA audiology report showed hearing loss in the 
left ear of 40 decibels at 4000 Hertz, and hearing loss on 
the right not exceeding 26 decibels at three frequencies  or 
40 decibels at any frequency.   

Service medical records pertaining to the veteran's active 
service between July 1966 and April 1968 do not indicate a 
hearing loss disorder.  As the veteran noted in his September 
2005 substantive appeal, the separation report of medical 
examination does not indicate that the veteran had normal 
hearing at the time of separation.   Nevertheless, to find an 
in-service hearing loss disorder, there must be evidence of 
record of a disorder.  And that is not present here.  

Moreover, an audiogram conducted in February 1972, following 
the veteran's reserve service in the Army National Guard, 
found normal hearing.  And the earliest medical evidence of a 
hearing disorder is found in the May 2005 VA examination 
report, which is dated over 36 years following service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  As such, 
the second element of Pond is not established here for the 
veteran's claims to hearing loss.  See Pond, supra.  

Regarding the third Pond element, the record lacks medical 
evidence of a nexus between the veteran's hearing loss 
disorders and service.  In fact, the evidence preponderates 
against such an argument.  The May 2005 VA examiner concluded 
that the veteran's hearing loss disorders are not 
attributable to service.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While his 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

1.	Entitlement to service connection for right ear hearing 
loss is denied.    

2.	Entitlement to service connection for left ear hearing 
loss is denied.    


REMAND

In May 2005, the RO submitted to the veteran a VCAA letter 
pertaining to the veteran's claim regarding bilateral pes 
planus.  This letter did not address the specific criteria 
for pes planus disorders under Diagnostic Code 5276.  See 
38 C.F.R. § 4.71a (2007).   

Moreover, the veteran has not indicated knowledge of the 
criteria under DC 5276 in any statements of record, to 
include his June 2005 notice of disagreement and his July 
2005 substantive appeal.  

In January 2008, the U.S. Court of Appeals for Veterans 
Claims (Court) issued its decision in Vazquez-Flores v. 
Peake, -- Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 
2008).  In this decision, the Court addressed VA claims for 
increased compensation.  

In relevant part, the Court stated in Vazquez-Flores that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claim for 
pes planus.  See Vazquez-Flores, supra.  

2.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


